Case 18-05260-pmb        Doc 21    Filed 12/19/18 Entered 12/19/18 09:18:07           Desc Main
                                   Document     Page 1 of 2




  IT IS ORDERED as set forth below:



  Date: December 19, 2018
                                                         _____________________________________
                                                                       Paul Baisier
                                                               U.S. Bankruptcy Court Judge

  _______________________________________________________________


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

In re:                                    :
                                          :                 CASE NO. 18-59411-BEM
JAMES DANIEL CUNNINGHAM,                  :
                                          :                 CHAPTER 13
            Debtor.                       :
_________________________________________ :
                                          :
JAMES DANIEL CUNNINGHAM,                  :
                                          :
            Plaintiff,                    :
                                          :                 ADVERSARY PROCEEDING
v.                                        :
                                          :                 NO. 18-5260
HON. BERRYL A. ANDERSON, et al.,          :
                                          :
            Defendants.                   :
_________________________________________ :

                         ORDER DENYING RULE 9023 MOTION
                     TO AMEND JUDGMENT WITHOUT PREJUDICE

         Before the Court is the Rule 9023 Motion to Amend Judgment filed by the Plaintiff-Debtor

named above (the “Debtor”) in this case on November 30, 2018 (Docket No. 17)(the “Motion to

Amend”). In the Motion to Amend, the Debtor moves for an amendment to an Order entered in
Case 18-05260-pmb           Doc 21     Filed 12/19/18 Entered 12/19/18 09:18:07                   Desc Main
                                       Document     Page 2 of 2




the Main Bankruptcy Case, Case No. 18-59411-BEM (Main Bankruptcy Case Docket No. 71), on

grounds of alleged manifest errors of law and fact.

        Upon review of the Motion to Amend, it appears that it does not apply to this Adversary

Proceeding, 1 as no Order or Judgment has been entered in this Adversary Proceeding to which it

could apply. Instead, by its terms, it applies to an Order and Judgment entered in the Main

Bankruptcy Case. Accordingly, it is

        ORDERED that the Motion to Amend be, and the same hereby is, DENIED without

prejudice.

        The Clerk is directed to serve a copy of this Order upon the Debtor and the Defendants

(using the address of their respective counsel for those who have appeared in this Adversary

Proceeding).

                                      [END OF DOCUMENT]




1
 The above-styled Adversary Proceeding No. 18-5260 (the “Adversary Proceeding”) was reassigned from Judge
Barbara Ellis-Monro to Judge Baisier on November 1, 2018. See Notice of Case Reassignment (Docket No. 7). It
appears that the same Motion to Amend was filed in the Main Bankruptcy Case on November 30, 2018. See Main
Bankruptcy Case Docket No. 74. This Order is only intended to address the Motion to Amend with respect to this
Adversary Proceeding. This Order does not address any similar request in the Main Bankruptcy Case, Case No. 18-
59411-BEM, or in Adversary Proceeding No. 18-5223.

                                                      2
